Citation Nr: 9934719	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  99-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension beyond August 31, 1998 for a 
temporary total evaluation based on convalescence under 
38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979 and from January 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The record reveals that the veteran underwent surgery related 
to his service-connected right knee disability on July 13, 
1998, and was assigned a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 effective July 13, 1998, the 
date of his surgery. The temporary total rating was effective 
through August 31, 1998.  The veteran disagrees with the 
period for the total rating, which is the subject of this 
appeal.  Essentially, the veteran maintains that his right 
knee did not heal by August 31, 1998, and contends that the 
temporary total rating should be extended beyond that date.

A total disability rating will be assigned when it is 
established by a hospital discharge or outpatient release 
report that entitlement is warranted under paragraphs (a) and 
(b) of 38 C.F.R. § 4.30, effective from the date of hospital 
admission or outpatient treatment, and continuing for 1, 2, 
3, or more months from the first day of the month following 
such discharge or release.  A total rating may be assigned if 
treatment of a service-connected disability results in non-
postoperative immobilization by a cast, or in surgery 
necessitating at least one month of convalescence.  38 C.F.R. 
§ 4.30(a)(1), (a)(3).  A total rating under this section 
requires full justification, and extensions may be made under 
paragraphs (a)(1), (2), or (3) of this section. 38 C.F.R. § 
4.30(b)(1)(2).


The Board notes that a VA doctor provided a work release 
statement for the veteran in November 1998.  At that time, 
the VA doctor stated that the veteran could return to work 
without restriction on January 21, 1999.  However, the doctor 
does not state whether the veteran could return to work prior 
to that date with restrictions.  As such, the Board must 
REMAND this issue to obtain further clarification.

Accordingly, this claim is REMANDED to the RO for the 
following development:

1. The RO is instructed to obtain a 
clarification on the November 1998 
work release statement.  The file 
should be forwarded to the examiner 
that provided the November 1998 
statement to obtain clarification and 
an opinion as to whether the veteran 
could work, with or without 
restrictions, prior to January 21, 
1999.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
information, and the Board intimates no opinion, favorable or 
unfavorable, as to the merits of the claim.  The appellant is 
free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required unless he is further 

notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












